Citation Nr: 0011464	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  97-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands and feet (tinea pedis and tinea manus).

2.  Entitlement to service connection for hearing loss and 
tinnitus.

3.  Entitlement to service connection for esophagitis 
(Barrett's syndrome).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to May 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

It is noted that a hearing was requested and held before the 
undersigned Member of the Board on March 17, 2000, at which 
time the appellant offered testimony with respect to the 
issues on appeal.  A transcript of that hearing has been 
associated with the appellant's claims folder.

This is not a Persian Gulf War "undiagnosed illness" case.  
While the record reflects that the appellant served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, he has not claimed that any of the disorders listed on 
the title page resulted from an illness or combination of 
illnesses manifested by one or more "signs or symptoms" 
listed under 38 C.F.R. § 3.317(b) (1999).  Indeed, the record 
reflects that the RO sent the appellant a letter in September 
1999 advising him of his right to pursue such a claim given 
his Persian Gulf War service and the kind of information he 
would need to submit to develop the claim, but no response 
was received to this letter, and his recent Travel Board 
hearing testimony of March 2000 does not reflect an intent to 
do so as well.
Moreover, this is not a "veteran status" case under the 
holding of the United States Court of Appeals for Veterans 
Claims (the Court) in Laruan v. West, 11 Vet. App. 80 (1998) 
(en banc) (without predicate veteran status there is no 
cognizable claim to be made before VA or the Court under 
title 38).  While the record reflects that the appellant 
served as a member of a National Guard unit for over twenty 
years, see NGB Form 22, of record, his only period of active 
duty was from November 1990 to May 1991, as listed above, and 
it is this period of active duty which he relates the onset 
of the skin, impaired hearing/tinnitus, esophagus, headaches 
and respiratory disorders claimed as service connected.

Finally, the Board notes that the claims folder was partially 
rebuilt after being lost for a time at the RO.  However, it 
appears that all of the pertinent service medical records, 
post-service medical records and other relevant evidence 
(claims forms, pleadings and hearing transcripts) were found 
(or copied) and associated with the folder.  Therefore, the 
Board's heightened responsibility to explain its reasons and 
bases and to consider the benefit of the doubt in cases where 
a veteran's records are presumed lost and unavailable is not 
for application in this case.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991). 


FINDING OF FACT

The appellant has presented no competent medical evidence 
showing the presence of chronic disability of the skin, 
impaired hearing/tinnitus, esophagus (esophagitis), head 
(headaches) or respiratory system during his period of active 
military service, or which shows a nexus between any incident 
or event of service and treatment and diagnosis of these 
disorders noted after service.



CONCLUSION OF LAW

The claims of entitlement to service connection for a skin 
disorder of the hands and feet, impaired hearing/tinnitus, 
esophagitis, headaches and a respiratory disorder are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Alternatively, the third Caluza element 
can be satisfied by evidence of a chronic disease in service 
or, in the absence thereof, by continuity of symptomatology 
after service, as long as there is still medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A chronic disability in service can be shown by 
either evidence contemporaneous with service or evidence that 
is post-service.  Savage, 10 Vet. App. at 495.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from November 1990 to May 1991.  He 
filed his original claim seeking VA disability compensation 
benefits over four years later in September 1995.  Service 
medical records for his period of active duty reflect that he 
reported sustaining no diseases or injuries while he was in 
the Southwest Asia theater of operations.  See Chronological 
Record of Medical Care, dated April 6, 1991.  Moreover, no 
abnormalities of any bodily system were reported or 
identified on his discharge physical examination conducted on 
the same date (April 6, 1991).  At that time, the appellant 
reported that he was in good health and was not on any 
medications.  In a subsequent "Chronological Record of 
Medical Care" report dated May 20 1991, the appellant 
reported having a chronic cough for the past week.  It is not 
shown that he was treated further for this complaint, 
however, as he was discharged from further active duty on May 
26, 1991.  Regarding hearing loss, the record reflects that 
he was given a reference audiogram on May 19, 1991, at which 
time it was noted that he had an "H2" hearing loss profile 
due to being routinely exposed to hazardous noise.  It was 
further noted that he had previously been issued earplugs 
(hand formed).  The service records for his active duty 
service reflect no actual treatment for complaints of hearing 
loss or tinnitus.
Following service, the record discloses that the appellant 
was evaluated on a VA examinations in October 1995, January 
1996, and in October and November 1999.  On the general 
medical examination of October 1995, the appellant was 
diagnosed with asthma, alleged, with normal examination and 
currently asymptomatic; postoperative esophageal surgery 
(from a September 1995 VA hospitalization); and Barrett's 
esophagus, by history.  Regarding the asthma, the appellant 
reported that he had been diagnosed with this condition in 
May 1991 for which he received medication for only a month.  
He complained on the examination of wheezing every three or 
four months, lasting a couple of days on each occasion.  It 
was noted as well that he was a heavy smoker, however, of two 
to three packs per day.  He also reported his esophageal 
surgery of September 1995, but added that he had no symptoms 
unless he eat tomatoes and lettuce.  The appellant complained 
of left ear hearing loss and tinnitus, which he related to 
being around diesel engine noise in service.  A pulmonary 
function test (PFT) conducted with this examination noted a 
finding of mild restrictive pulmonary impairment.  A chest x-
ray noted bilateral basal multiple small discoid atelectasis 
and possible segmental chronic bronchitis.  A skin evaluation 
conducted in conjunction with the October 1995 VA examination 
resulted in a diagnosis of tinea pedis and tinea manum 
involving the hands and feet.  The appellant related a 
history of this condition for the past four years, although 
he admitted that he never saw a doctor for treatment purposes 
and had never used any medications.  On the audio examination 
conducted in October 1995, the appellant was diagnosed with 
intermittent, ringing tinnitus, claimed by him to have been 
occurring for the past six or seven years.  Puretone 
thresholds for the 500, 1000, 2000, 3000 and 4000 Hertz 
frequencies were the following for the right ear, 
respectively: 20, 20, 20, 20, and 30, and for the left, 20, 
10, 25, 20 and 20.  Word recognition scores on the CNC word 
test were 98 percent for the right ear and 96 percent for the 
left ear.  As a result, he was diagnosed with mild 
sensorineural hearing loss in the right ear at 4000 Hertz.  
His hearing in the left ear was diagnosed as within normal 
limits.

The appellant was evaluated on the January 1996 VA 
examination for neurological disorders.  He complained of 
chronic headaches and related that he had had these headaches 
since approximately 1990 or 1991.  Notwithstanding, physical 
examination by the VA neurologist did not reveal any abnormal 
findings, and therefore, the diagnostic impression was muscle 
tension headaches with no sign of migraine syndrome.

The 1999 VA examinations included general medical, 
dermatology, audio and neurologic evaluations.  On the 
general medical examination, the examiner diagnosed 
postoperative status, ventral hernia repair without 
recurrence, postoperative status, Nissen fundoplication 
procedure, esophageal reflux and Barrett's esophagus in 1995, 
and chronic obstructive pulmonary disease.  After reviewing 
all the appellant's medical records in the claims file, the 
general medical examiner offered the following comment:

This man does not need repeat 
gastrointestinal studies at this 
particular time in my opinion.  He also 
has chronic obstructive pulmonary disease 
rather than asthma.  At times, he may get 
congested, but this is a reflection of 
the smoker[']s bronchitis as a component 
of his chronic obstructive pulmonary 
disease.  He has been on smoking 
cessation programs, but obviously has not 
met with success in this regard.  He 
smokes four packs of cigarettes a day and 
I feel that the tobacco usage and abuse 
is the reason for his lung disease.

The PFT conducted in connection with the 1999 examination 
noted a finding of mild obstructive disease, but his chest x-
rays showed an unremarkable study.

The October 1999 VA audio examination resulted in a diagnosis 
of tinnitus, reported by the appellant as intermittent since 
1991 and claimed as secondary to diesel engine noise.  
Regarding hearing loss, the examiner diagnosed his hearing 
acuity as within normal limits for all frequencies in both 
ears.  Puretone thresholds for the 500, 1000, 2000, 3000 and 
4000 Hertz frequencies were the following for the right ear, 
respectively: 20, 20, 25, 25, and 20, and for the left, 20, 
15, 20, 25 and 25.  Word recognition scores on the CNC word 
test were 92 percent for the right ear and 90 percent for the 
left ear.

The October 1999 VA neurological evaluation resulted in a 
diagnosis of migraine headaches.  After reviewing the 
evidence in the claims file, the examiner commented that, 
"[t]he history this man provides is more consistent with a 
diagnosis of migraine than it is with episodic tension type 
headaches.  He currently gets good relief with treatment with 
Excedrin.  Neurological examination is within normal limits 
at this time."  On the examination, the appellant again 
related a history of his headaches since 1990 or 1991.

The November 1999 VA examination was evaluation of his skin 
disorders.  He was diagnosed with a fungal infection disorder 
involving the feet and the left hand.  The appellant related 
a history of this problem since 1992.  Physical examination 
disclosed mild erythema and pronounced scaling on the palm 
and sides of the left hand and mild maceration between the 
toes of the feet, with extensive scale on the inferior 
surfaces of the feet.  The appellant reported good control of 
his condition with Nizoral crème, and he indicated that the 
condition worsened in hot weather.

VA and National Guard treatment reports dated from 1974 
through 1997 were reviewed in connection the above-cited 1999 
VA examinations.  A National Guard report dated in August 
1974 noted the appellant's complaints of headaches for the 
past two days and another report dated in August 1979 noted 
that he had cellulitis of the feet.  However, the balance of 
his Guard records, which included periodic physical 
examinations conducted at various times were negative for 
follow-up treatment for these conditions.  Moreover, none of 
records contain any diagnoses of hearing impairment/tinnitus 
or disorders of the esophagus and respiratory system.  The VA 
medical records which are dated through 1997 are similarly 
negative for a history of treatment of chronic disabilities 
of the skin, impaired hearing/tinnitus, esophagus, headaches 
or respiratory disorder in the immediate post service years.  
The record reflects that the appellant began receiving 
treatment by VA in 1994 at which times he related on various 
occasions a history of chronic problems associated with the 
disorders claimed to be service connected, however, the 
medical evidence itself does not actually corroborate his 
reported medical history.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection well grounded.  Caluza, 7 Vet. 
App. at 498.  There is no competent medical evidence which 
provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's currently diagnosed 
disorders of the skin, esophagus and respiratory system and 
any event or incident of his active duty military service.  
There is no evidence of treatment during his active duty 
service for a skin disorder, and he specifically denied any 
related problems when questioned in April 1991.  Regarding 
his esophagus, it does not appear that he had any problems 
until 1994, as shown by the treatment records.  As for his 
lung disorder diagnosed on the 1999 VA examination, that 
condition was specifically linked to his multiple-pack-a-day 
smoking habit rather than the single episode of chronic cough 
for the past week noted on the May 1991 service record.  
Hence, it is not shown by competent medical evidence that 
there is a link between any of his currently diagnosed 
disorders of the skin, esophagus and lungs and any related 
symptomatology of the same noted in service or thereafter.

With respect to the impaired hearing/tinnitus and headaches 
complaints, there is neither evidence of a chronic disability 
for either shown in service, nor is there medical evidence 
linking current complaints of tinnitus/loss of hearing in the 
left ear and headaches and any putative continuous 
symptomatology noted in service or thereafter.  There is no 
evidence of treatment for tinnitus or headaches during his 
active duty service, and although he was given a profile in 
May 1991 for noise exposure, a diagnosis of hearing loss was 
not clinically established during his brief period of active 
duty.  Moreover, in view of the fact that the most recent VA 
audio examination of 1999 did not even find any evidence of 
impaired hearing in either ear, notwithstanding earlier 
findings of record which did show some, albeit mild, hearing 
loss, it is simply not shown that a chronic disability 
manifested by hearing loss was incurred during his active 
duty of November 1990-May 1991.

As noted above, it appears that the appellant began seeking 
regular treatment for disorders described above in the 1994-
95 time frame as a patient in VA medical facilities.  Prior 
medical treatment and evaluation under the auspices of a 
service department for Guard duty and in connection with his 
brief period of active duty in 1990-1991 does not corroborate 
his claim of having essentially chronic disabilities for any 
of the claimed disorders as substantiated by clinical records 
showing ongoing treatment.  Voerth; see also Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996) (with respect to medical 
nexus for well groundedness, the claimant must supply 
objective medical evidence to support claim); cf. Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (presentation of well-
grounded claim triggers necessity to seek medical evidence to 
verify or not verify claim provided, medical evidence already 
of record supports claim on the nexus question).

The Board has considered the appellant's contentions and 
hearing testimony on appeal, to include his wife's testimony 
of April 1997, however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant or 
his wife is competent based on medical training and 
professional status to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App. 477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection.  The appellant has been advised of his 
right to submit medical records in support of these claims.  
At his hearing before the undersigned in March 2000, he 
indicated that he would submit private medical records dated 
in 1992, but to date, has not done so and has not further 
elicited the assistance of VA to obtain such records.  
Nothing further in the record suggests the existence of any 
additional evidence that might well ground these claims.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  As the record currently stands, it is not shown that 
additional relevant evidence exists that has not already been 
associated with the claims file.

Accordingly, the Board must deny the appellant's claims of 
service connection as not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).



ORDER

Entitlement to service connection for a skin disorder of the 
hands and feet, hearing loss/tinnitus, esophagitis, headaches 
and a respiratory disorder is denied, as these claims are not 
well grounded.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

